Citation Nr: 0621914	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-02 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2004.  At that time, the Board 
found that new and material evidence had been filed to reopen 
the claim of entitlement to service connection for PTSD and 
remanded the appeal for further evidentiary development.


FINDING OF FACT

Some of the veteran's stressors have been verified and PTSD 
has been associated with these stressors.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO erred by failing to grant 
service connection for PTSD which, he argues, resulted from 
his experiences in the Republic of Vietnam.  Specifically, 
via personal hearing testimony and his written statements to 
VA, the veteran reported, among other things, that his PTSD 
was caused by receiving enemy gunfire and mortar attacks 
every night for weeks while with the 3rd Squadron, 5th 
Cavalry, seeing an Armored Personnel Carrier (APC) blow-up 
after hitting a mine, and being fired upon and returning fire 
while driving re-supply trucks, serving as a crew member on 
an APC, acting as a scout while out on patrol, and while on 
night guard duty. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Under the regulations that have been in effect since before 
the veteran filed his claim to reopen, a grant of service 
connection for PTSD requires (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

In deciding whether the veteran has PTSD due to service it is 
the Board's responsibility to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
is mindful that it cannot make our own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

With the above criteria in mind the Board notes that, while 
the veteran's occupational specialty (Morning Reports Clerk) 
was not one that normally involved combat and his military 
citations (National Defense Service Medal, Vietnam Service 
Medal, and the Vietnam Campaign Medal with two overseas bars) 
do not verify combat service against the enemy, nonetheless 
the record contains evidence that corroborates some of his 
statements as to the occurrence of his claimed stressors.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); West; 
Also see VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6257 
(2000).  

Specifically, the veteran's DD Form 214 and service personnel 
records show that he served in the Republic of Vietnam from 
May 1970 to April 1971 and during that time he served with 
Company A of the 75th Support Battalion from May 1970 to 
August 1970, the Head Quarters for the 3rd Squadron, 5th 
Cavalry in August 1970, Troop B of the 3rd Squadron, 5th 
Cavalry from September 1970 to November 1970, and the Head 
Quarters for the 3rd Squadron, 5th Cavalry from November 1970 
to April 1971.  

In August 1999, the U.S. Armed Services Center for Research 
of Unit Records (USACRUR) - subsequently renamed as U.S. Army 
and Joint Services Records Research Center (JSRRC), provided 
the unit records for the 75th Support Battalion and the 3rd 
Squadron, 5th Cavalry, for some of the time the veteran 
served with these units.  The letter reported, among other 
things, that these units received enemy gunfire and mortar 
attacks during the time the veteran served with them.  

For September 1970, at a time when the veteran served with 
Troop B, the unit records for the 3rd Squadron, 5th Cavalry 
specifically documented incidents where Troop B saw signs of 
enemy activity (trip flares going off) which caused them to 
open fire on the area in question, Troop B sustained 
casualties, a Troop B vehicle hit a mine and blew-up with two 
men thereafter having to be medically evacuated, Troop B 
receiving incoming fire, and Troop B conducting mine sweeping 
operations. 

For February 1971, at a time when the veteran served at Head 
Quarters, the unit records for the 3rd Squadron, 5th Cavalry 
specifically documented incidents of the base coming under 
enemy fire and sustaining casualties.  

In an October 2001 written statement, a buddy who served with 
the veteran also recounted that they were both truck drivers 
near the Demilitarized Zone and he described incidents in 
which he and the veteran took hostile fire and were always in 
danger of road mines and ambushes. 

The United States Court of Appeals for Veterans Claims 
(Court) in Suozzi v. Brown, 10 Vet. App. 307 (1997), opined 
that corroboration of every detail is not required to satisfy 
the 38 C.F.R. § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred.  Therefore, given the veteran's claims of being 
subject to enemy fire while on guard duty with Troop B as 
well as seeing an APC blow-up after hitting a mine during his 
documented tour in the Republic of Vietnam with the 3rd 
Squadron, 5th Cavalry, the Board finds that the evidence, 
both positive and negative, is at least in equipoise and 
under such circumstances, and granting the veteran the 
benefit of any doubt in this matter, the Board concludes that 
the record contains evidence that corroborates his statements 
as to the occurrence of some of his claimed stressors.  See 
38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.304(d), 
(f); West.

As some of the veteran's stressors have been verified, the 
next question is whether the record includes a diagnosis of 
PTSD due to his service in the Republic of Vietnam.  

In this regard, the record includes the May 1999, March 2002, 
and May 2002 letters from Sam Castellani, M.D., who both 
reported that he had been the chief of psychiatry at a VA 
Medical Center from 1983-1989 and based on his experience 
both diagnosed PTSD and attributed the PTSD to the claimant's 
reported stressors while in the Republic of Vietnam.  While 
VA and private treatment records show the veteran being 
diagnosed with other psychiatric disorders and the VA 
examiners in November 2002, June 2005, and September 2005 
opined that a diagnosis of PTSD was contingent on stressor 
verification and/or further psychological testing, none 
provide a contrary opinion.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  Moreover, while the March 2003 addendum to the 
November 2002 VA examination report included the opinion that 
the veteran did not meet the criteria for PTSD, the Board 
gives more credence to the diagnosis made by Dr. Castellan 
because the March 2003 opinion was made without the examiner 
taking into account the fact that the record includes 
verification of some of the veteran's stressors by USACRUR.  
Id.  Under such circumstances, reasonable doubt is to be 
resolved in the veteran's favor.  Hence, service connection 
for PTSD is granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.304(f).

The appeal is allowed.

As this decision is a complete grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 


ORDER

Service connection for PTSD is granted. 



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


